97 N.Y.2d 669 (2001)
In the Matter of WAYNE THOMAS, Appellant,
v.
EXECUTIVE DEPARTMENT OF THE DIVISION OF PAROLE OF THE STATE OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Submitted October 24, 2001.
Decided December 13, 2001.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.